 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   JAMES CARL KELLY,                                 Case No. 1:19-cv-00681-LJO-BAM (PC)
12                      Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS REGARDING
13          v.                                         DENIAL OF PLAINTIFF’S MOTION TO
                                                       PROCEED IN FORMA PAUPERIS
14   SAO, et al.,
                                                       (ECF Nos. 2, 6)
15                      Defendants.
                                                       TWENTY-ONE (21) DAY DEADLINE
16

17          Plaintiff James Carl Kelly (“Plaintiff”) is a state prisoner proceeding pro se in this civil

18   rights action pursuant to 42 U.S.C. § 1983. Plaintiff initiated this action on May 17, 2019.

19          On May 21, 2019, the assigned Magistrate Judge issued findings and recommendations

20   that Plaintiff’s application to proceed in forma pauperis be denied pursuant to 28 U.S.C.

21   § 1915(g) and that Plaintiff be required to pay the $400.00 filing fee in full to proceed with this

22   action. (ECF No. 6.) Those findings and recommendations were served on Plaintiff and

23   contained notice that any objections thereto were to be filed within fourteen (14) days after

24   service. (Id. at 3.) On May 31, 2019, Plaintiff filed a “Demand for Trial by Jury,” which the

25   Court construes as his objections to the findings and recommendations. (ECF No. 8.)

26          In his objections, Plaintiff appears to raise new claims regarding Defendant Sao’s alleged

27   failure to maintain Plaintiff’s prescriptions for various medications to treat blood clots and high

28   blood pressure, thus endangering his life. Plaintiff alleges that this failure began in June 2017.
                                                       1
 1   (ECF No. 8.) Taking as true these new allegations, it appears that Plaintiff’s medications were

 2   changed approximately two years prior to the filing of this action, while Plaintiff was being

 3   treated by Defendant Sao at Kern Valley State Prison. As noted in the Magistrate Judge’s

 4   findings and recommendations, Plaintiff was housed at California State Prison – Los Angeles at

 5   the time the complaint was filed. Even taking as true these new and different allegations, Plaintiff

 6   has again failed to allege an imminent danger of serious physical injury at the time of filing.

 7   Plaintiff does not otherwise address the Magistrate Judge’s finding that he is subject to the “three

 8   strikes” bar under 28 U.S.C. § 1915(g).

 9          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this Court has conducted a

10   de novo review of the case. Having carefully reviewed the entire file, including Plaintiff’s

11   objections, the Court concludes that the Magistrate Judge’s findings and recommendations are

12   supported by the record and proper analysis.

13          Accordingly, IT IS HEREBY ORDERED that:

14          1.      The findings and recommendations, (ECF No. 6), issued on May 21, 2019, are

15                  adopted in full;

16          2.      In accordance with 28 U.S.C. § 1915(g), Plaintiff’s application to proceed in forma

17                  pauperis (ECF No. 2) is denied; and

18          3.      Within twenty-one (21) days following the date of service of this order, Plaintiff

19                  shall pay the $400.00 filing fee in full to proceed with this action. If Plaintiff fails

20                  to pay the filing fee within the specified time, this action will be dismissed without
21                  further notice.

22
     IT IS SO ORDERED.
23

24      Dated:     June 17, 2019                             /s/ Lawrence J. O’Neill _____
                                                    UNITED STATES CHIEF DISTRICT JUDGE
25

26
27

28
                                                       2
